      Case 3:21-cv-02010-N Document 1 Filed 08/25/21                Page 1 of 34 PageID 1



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

 LARRY LONG                                      §
     Plaintiff,                                  §
                                                 §
 v.                                              §       CIVIL ACTION NO. 3:21-cv-2010
                                                 §
                                                 §          JURY TRIAL DEMANDED
                                                 §
 P.A.M. TRANSPORTATION                           §
 SERVICES, INC.                                  §
       Defendants.                               §



                     DEFENDANT P.A.M. TRANSPORTATION SERVICES, INC.’S
                                   NOTICE OF REMOVAL


        Pursuant to 28 U.S.C. § 1441(a) and Local Rule 81.1, Defendant P.A.M. TRANSPORTATION

SERVICES, INC. (hereinafter “Defendant”) hereby removes to this Court the state court action

described in Paragraph 1 below. Pursuant to 28 U.S.C. § 1446(a), Defendant sets forth the

following “short and plain statement of the grounds for removal.”

                                           A.
                                    THE REMOVED CASE

        1.      The removed case is a civil action filed with the County Court at Law No. 2 of

Dallas County, Texas, on July 22, 2021, styled Larry Long v. P.A.M. Transportation Services, Inc.

under Cause No. CC-21-02978-B.

                                           B.
                                    REMOVAL IS TIMELY

        2.      Plaintiff Larry Long (“Plaintiff”) filed the present civil suit against Defendant in

the County Court at Law No. 2 of Dallas County, Texas on July 22, 2021 (the “State Court

Action”). Defendant was served with Plaintiff’s Original Petition (“the Petition”) on July 27, 2021.



DEFENDANT’S NOTICE OF REMOVAL                                                             P A G E |1
     Case 3:21-cv-02010-N Document 1 Filed 08/25/21                    Page 2 of 34 PageID 2



In the Petition, Plaintiff asserts causes of action for discrimination, wrongful termination, and

unlawful retaliation against Defendant.

        3.      The thirtieth day after service of Plaintiff’s Original Petition falls on August 26,

2021, and accordingly this Notice of Removal is filed timely pursuant to 28 U.S.C. § 1446(b).

                                              C.
                                       VENUE IS PROPER

        4.      The United States District Court for the Northern District of Texas, Dallas Division,

is the proper venue for removal of the State Court Action pursuant to 28 U.S.C. § 1441(a) because

the County Court at Law No. 2 of Dallas County, Texas, is located within the jurisdiction of the

United States District Court for the Northern District of Texas, Dallas Division.

                                           D.
                            DIVERSITY OF CITIZENSHIP EXISTS

        5.      This is a civil action that falls under the Court’s original jurisdiction pursuant to 28

U.S.C. § 1332 and is one that may be removed to this Court based on diversity of citizenship in

accordance with 28 U.S.C. §§ 1441 and 1446.

        6.      According to the Petition, Plaintiff is a citizen of the State of Texas. Defendant is

a foreign Corporation organized and existing under the laws of the State of Delaware. Defendant’s

principal place of business is located at 297 West Henri De Tonti Boulevard, Tontitown, Arkansas

72770. As such, Defendant is a citizen of the State of Delaware and the State of Arkansas.

        7.      Because the Plaintiff is a citizen of the State of Texas and Defendant is a citizen of

the State of Delaware and the State of Arkansas, complete diversity of citizenship exists between

all parties as required by 28 U.S.C. § 1332 for purposes of diversity jurisdiction. Thus, this Court

has jurisdiction over the parties based on diversity of citizenship.




DEFENDANT’S NOTICE OF REMOVAL                                                                 P A G E |2
       Case 3:21-cv-02010-N Document 1 Filed 08/25/21                      Page 3 of 34 PageID 3



                                      E.
               THE AMOUNT IN CONTROVERSY REQUIREMENT IS SATISFIED

          8.      Plaintiff alleges in the Petition that he seeks “monetary relief over $1,000,000.”1

Based on the aforementioned facts, the State Court Action may be removed to this Court by

Defendant in accordance with the provisions of 28 U.S.C. § 1332 because: (i) this is a civil action

pending within the jurisdiction of the United States District Court for the Northern District of

Texas; (ii) this action is between citizens of different states; and (iii) the amount in controversy

exceeds $75,000, exclusive of interest and costs as pled by the Plaintiff in the Original Petition.

                                               F.
                                   FILING OF REMOVAL PAPERS

          9.      Pursuant to 28 U.S.C. § 1446(d), Defendant is providing written notice of the filing

of this Notice of Removal to all counsel of record and is filing a copy of this Notice with the Clerk

of the County Court at Law No. 2 of Dallas County, in which this action was originally

commenced.

          10.     Copies of all pleadings, process, orders, the docket sheet, and a list of all counsel

of record in the State Court Action are attached to this notice as required by 28 U.S.C. §1446(a)

and Local Rule 81.1. An index of matters being filed is also attached hereto as Exhibit A.

                                                  G.
                                              CONCLUSION

          Defendant hereby removes the above-captioned lawsuit from the County Court at Law No.

2 of Dallas County, and requests that all further proceedings be conducted in the United States

District Court for the Northern District of Texas, Dallas Division, as provided by law.




1
    See “Plaintiff’s Original Petition” at p.2, section IV, paragraph 5.



DEFENDANT’S NOTICE OF REMOVAL                                                                P A G E |3
     Case 3:21-cv-02010-N Document 1 Filed 08/25/21                Page 4 of 34 PageID 4



                                             Respectfully submitted,

                                             MAYER LLP
                                             750 N. Saint Paul Street, Suite 700
                                             Dallas, Texas 75201
                                             T: 214-379-6900 / F: 214-379-6939

                                             By:     /s/ Robert L. Rickman
                                                     Robert L. Rickman
                                                     rrickman@mayerllp.com
                                                     State Bar No. 24013400
                                                     Mavish Bana
                                                     mbana@mayerllp.com
                                                     State Bar No. 24096653

                                                   COUNSEL FOR DEFENDANT



                                  CERTIFICATE OF SERVICE

         The undersigned does hereby certify that on August 25, 2021, the foregoing Notice of
Removal was electronically filed, as required by the United States District Court for the Northern
District of Texas, using the Court’s CM/ECF filing system, which will provide notice and a copy
of this document, with attachments, to the following, who are indicated to be registered ECF filers
in the United States District Court for the Northern District of Texas:

                Jamie J. Gilmore                    ☐E-MAIL
             Brittney L. Thompson                   ☐HAND DELIVERY
               BAILEY & GALYEN
                                                    ☐FACSIMILE
       2777 N. Stemmons Fwy. Suite 1150
              Dallas, Texas 75207                   ☐OVERNIGHT MAIL
             jgilmore@galyen.com                    ☐REGULAR, FIRST CLASS MAIL
            State Bar No. 24045262                  ☒CM/ECF
            bthompson@galyen.com                    ☐CERTIFIED MAIL/RETURN RECEIPT
            State Bar No. 24104618                  REQUESTED

                Counsel for Plaintiff



                                             /s/ Robert L. Rickman
                                             Robert L. Rickman

DOC #7766853 / 78410.00009




DEFENDANT’S NOTICE OF REMOVAL                                                            P A G E |4
Case 3:21-cv-02010-N Document 1 Filed 08/25/21   Page 5 of 34 PageID 5




           Exhibit A
      Case 3:21-cv-02010-N Document 1 Filed 08/25/21                           Page 6 of 34 PageID 6



                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                     DALLAS DIVISION

 LARRY LONG                                              §
     Plaintiff,                                          §
                                                         §
 v.                                                      §        CIVIL ACTION NO. 3:21-cv-2010
                                                         §
                                                         §             JURY TRIAL DEMANDED
                                                         §
 P.A.M. TRANSPORTATION                                   §
 SERVICES, INC.                                          §
       Defendants.                                       §




                       DEFENDANT P.A.M. TRANSPORTATION SERVICES, INC.’S
                               INDEX OF MATTERS BEING FILED



        Defendant P.A.M. TRANSPORTATION SERVICES, INC., files this Index of all documents filed

in the State Court Action:

  (1)   Case Docket Sheet in State Court Action;

  (2)   Plaintiff’s Original Petition filed July 22, 2021;

  (3)   Citation issued for service on P.A.M. Transportation Services, Inc. dated July 23, 2021;

  (4)   Affidavit of Service on P.A.M. Transportation Services, Inc. filed July 30, 2021; and

  (5)   Defendant’s Original Answer filed August 23, 2021.




_____________________________________________________________________________________________________________________
DEFENDANT P.A.M. TRANSPORTATION SERVICES, INC.’S INDEX OF MATTERS BEING FILED                              PAGE|1
     Case 3:21-cv-02010-N Document 1 Filed 08/25/21                            Page 7 of 34 PageID 7



                                                     Respectfully submitted,

                                                     MAYER LLP
                                                     750 Saint Paul Street, Suite 700
                                                     Dallas, Texas 75201
                                                     T: 214-379-6900 / F: 214-379-6939

                                                By: /s/ Robert L. Rickman
                                                    Robert L. Rickman
                                                    rrickman@mayerllp.com
                                                    State Bar No. 24013400
                                                    Mavish Bana
                                                    mbana@mayerllp.com
                                                    State Bar No. 24096653

                                                     COUNSEL FOR DEFENDANT


                                      CERTIFICATE OF SERVICE

       The undersigned does hereby certify that on August 25, 2021, the foregoing Index of
Matters Being Filed was electronically filed, as required by the United States District Court for
the Northern District of Texas, using the Court’s CM/ECF filing system, which will provide notice
and a copy of this document, with attachments, to the following, who are indicated to be registered
ECF filers in the United States District Court for the Northern District of Texas:

                Jamie J. Gilmore                             ☐E-MAIL
             Brittney L. Thompson                            ☐HAND DELIVERY
               BAILEY & GALYEN
                                                             ☐FACSIMILE
       2777 N. Stemmons Fwy. Suite 1150
              Dallas, Texas 75207                            ☐OVERNIGHT MAIL
             jgilmore@galyen.com                             ☐REGULAR, FIRST CLASS MAIL
            State Bar No. 24045262                           ☒CM/ECF
            bthompson@galyen.com                             ☐CERTIFIED MAIL/RETURN RECEIPT
            State Bar No. 24104618                           REQUESTED

                Counsel for Plaintiff



                                                     /s/ Robert L. Rickman
                                                     Robert L. Rickman


DOC# 7770553 / 78410.00009




_____________________________________________________________________________________________________________________
DEFENDANT P.A.M. TRANSPORTATION SERVICES, INC.’S INDEX OF MATTERS BEING FILED                              PAGE|2
Case 3:21-cv-02010-N Document 1 Filed 08/25/21   Page 8 of 34 PageID 8




            Exhibit 1
012312425                                                         6789
                 Case 3:21-cv-02010-N Document 1 Filed 08/25/21                  Page 9 of 34 PageID 9




       +,-.ÿ012345,6731
       CC-21-02978-B I LARRY LONG vs.PAM. TRANSPORTATION SERVICES, INC.

       Case Numberÿ                            Court                               Judicial Officerÿ
       ''925942:;09<                           '8ÿ'8ÿ98ÿ9=ÿ>ÿ2           <?>@ÿ#?(
       File Date ÿ                             Case Type ÿ                         Case Statusÿ
       4;12212425                              6#A?ÿB>>ÿ'((>C             ?>



       D,46E
       PLAINTIFF                                                                   Active Attorneys H
                                                                                                    ÿ
       >A@ÿF                                                                 IJKLÿMNNOPQJR
       ÿ                                                                           STIUVWXYÿZMUTXÿZ
                                                                                   7897



       DEFENDANT                                                                                ÿH
       #ÿ[>[[(>ÿ?\('?@ÿ(>'
                                                                                   Active Attorneys
                                                                                   IJKLÿMNNOPQJR
       MLLPJ]]                                                                     WTabUMcYÿWVdXWeÿI
       ?\?ÿ([ÿ?A([??6ÿA?>[ÿ'ÿ#ÿ                                    7897
       2454ÿÿ^?>ÿ'^[ÿ
       ?6ÿ[_ÿ;043`
       ÿ



       fg.16-ÿ,1hÿi.,471j-
            07/22/2021 NEW CASE FILED (OCA)


            07/22/2021 ORIGINAL PETITION   H
            PLAINTIFFS ORIGINAL PETITION

              Comment
              (>[(kklÿ(A(>ÿ?[([(>
            07/23/2021 JURY TRIAL DEMAND

 88118899981661 71!"97#7$%4&'97() 98                           51*
012312425                                                         6789
                Case 3:21-cv-02010-N Document 1 Filed 08/25/21                   Page 10 of 34 PageID 10
            07/23/2021 ISSUE CITATION 1


            CITATION 2012

              Comment
              2232&ÿ5563005*
            07/23/2021 CITATION (SERVICE)   1
            Served ÿ
            4712712425
                             ÿ
            Anticipated Server
            8892:
                           ÿ
            Anticipated Method
            Comment
            #ÿ8988(9ÿ23('2;ÿ(9'
            07/30/2021 RETURN OF SERVICE        1
            RETURN OF SERVICE


            08/23/2021 ORIGINAL ANSWER      1
            DEFENDANT'S ORIGINAL ANSWER

              Comment
              62<29698=ÿ(>(9ÿ9!2
            08/23/2021 JURY TRIAL DEMAND




       +,-.-/,.0
       LONG , LARRY
               ?@ABCÿEFGBGHFBCÿIJJKJJLKGA                                                             MNOPQRR
               ?@ABCÿSBTLKGAJÿBGUÿVWKUFAJ                                                             MNOPQRR
        XYONYOROP ?WBGJBHAF@GÿIJJKJJLKGA                                                              MNOPQRR
        XYONYOROP VZ[\]?ÿVIZ\ÿ^ÿ?[_E]`[ÿaVVb ZKHKFcAÿdÿVe^OROP^RXffg `hijkÿ`IZZl                    aMNOPQRRb
       P.A.M . TRANSPORTATION SERVICES , INC.
               ?@ABCÿEFGBGHFBCÿIJJKJJLKGA                                                              MfRQRR
               ?@ABCÿSBTLKGAJÿBGUÿVWKUFAJ                                                              MfRQRR
        gYONYOROP ?WBGJBHAF@GÿIJJKJJLKGA                                                               MfRQRR
        gYONYOROP VZ[\]?ÿVIZ\ÿ^ÿ?[_E]`[ ZKHKFcAÿdÿVe^OROP^                 SQIQnQÿ?ZIioShZ?I?]hi     aMfRQRRb
                  aVVb                   RgmRm                             o[Ze]V[okÿ]iVQ
 88118899981661 71!"97#7$%4&'97() 98                                  21*
012312425                                                         6789
       +,-./0123
               Case 3:21-cv-02010-N Document 1 Filed 08/25/21                    Page 11 of 34 PageID 11


            PLAINTIFFS ORIGINAL PETITION

            CITATION 2012

            RETURN OF SERVICE

            DEFENDANT'S ORIGINAL ANSWER




 88118899981661 71!"97#7$%4&'97() 98                             *1*
Case 3:21-cv-02010-N Document 1 Filed 08/25/21   Page 12 of 34 PageID 12




             Exhibit 2
                                                                                                                 FILED
                                                                                                     7/22/2021 4:44 PM
                                                                                                     JOHN F. WARREN
     Case 3:21-cv-02010-N Document 1 Filed 08/25/21              Page 13 of 34 PageID 13               COUNTY CLERK
                                                                                                      DALLAS COUNTY


                                               CC-21-02978-B
                                     CAUSE NO. - - - - -

LARRY LONG,                                      §                  IN THE COUNTY COURT
                                                 §
         Plaintiff,                              §
                                                 §
v.                                               §                           AT LAW NO.
                                                 §
P.A.M. TRANSPORTATION                            §
SERVICES, INC.                                   §
                                                 §
        Defendant.                               §                 DALLASCOUNTY,TEXAS

                                PLAINTIFF'S ORIGINAL PETITION

                                                 I.

                                        INTRODUCTION

        Larry Long ("Plaintiff') files this Original Petition against P .A.M. Transportation

Services, Inc. ("Defendant").

                                                II.

                                  DISCOVERY CONTROL PLAN

         1.      Plaintiff intends to conduct discovery under Level 3 of Texas Rule of Civil

Procedure 190.4.

                                                III.

                                            PARTIES

        2.       Plaintiff Larry Long is an individual and a citizen of Tarrant County, Texas. The

last three numbers of his social security number are 098 and the last three numbers of his Texas

driver's license are 322.

         3.      Defendant is a corporation organized under the laws of the state of Delaware with

its principal place of business located at 297 West Henri De Tonti Boulevard, Tontitown,

Arkansas 72770. Defendant may be served with process, including citation and a copy of this



Plaintiff's Original Petition                                                               Page 1
      Case 3:21-cv-02010-N Document 1 Filed 08/25/21                Page 14 of 34 PageID 14



lawsuit, by serving Defendant's registered agent for service of process, Oscar Ramos, 2010 Los

Suenos Court, Laredo, Texas 78045.

                                                  IV.

                                             JURISDICTION

           4.     The Court has jurisdiction over this action because the amount in controversy,

exclusive of interest and costs, is within the jurisdictional limits of the Court.

           5.     Plaintiff seeks monetary relief over $1,000,000.00.

                                                  V.

                                                 VENUE

           6.     Venue is proper in Dallas County because (a) Defendant's principal place of

business is in Dallas County, 1 and (b) all or a substantial part of the events and omissions giving

rise to Plaintiffs claims occurred in Dallas County. 2

                                                  VI.

                                        BACKGROUND FACTS

           7.     Plaintiff worked for Defendant from on or about January 2019 until he was

wrongfully terminated on or about July 10, 2020.

           8.     Plaintiff was the only African American employee in upper management; all other

managers are white or Hispanic.

           9.     Plaintiff moved down to Defendant's Texas branch in April 2020. Defendant

promised Plaintiff a raise, in compensation for the move, and that he would receive this pay

increase through his first review in April. While other employees received their reviews, Plaintiff

did not.


1
    TEX. CIV. PRAC. & REM. CODE§ 15.002(a)(2).

2
    TEX. CIV. PRAC. & REM. CODE§ 15.002(a)(l).



Plaintiff's Original Petition                                                                 Page 2
   Case 3:21-cv-02010-N Document 1 Filed 08/25/21                  Page 15 of 34 PageID 15



         10.     Once Defendant conducted its review of Plaintiff, it did not accurately reflect his

work ethic. For example, the review failed to mention the 60 truck drivers Plaintiff had brought

in, or the fact that Plaintiffs salary was grossly misstated ($0 instead of $120K). Further, the

performance review indicated that Plaintiff was uncooperative with his peers, but this was untrue

because Defendant sent Plaintiff out to other facilities to help those peers with their location.

         11.     While Plaintiffs supervisor, Dave, was on the phone, Plaintiff overheard him call

Plaintiff a "n****." This is not the first time it had happened. A coworker, Terry, filed a

complaint against Dave. On August 1, 2019, Plaintiff verbally complained to Tyler Majors,

Director of HR with PAM. Majors asked for Plaintiffs statement, and two weeks after Plaintiff

provided his written statement, Plaintiff was told that the CEO sat down with Dave, and Dave

admitted to using racial slurs when referring to Plaintiff. Dave was thereafter suspended.

         12.     Plaintiff was told he would not report to Dave anymore but instead would report

to a regional vice president ("RVP") in Laredo. However, this RVP was still in the reporting

structure under Dave.

         13.     On or about September 11, 2019, Plaintiff filed a Charge of Discrimination with

the Equal Employment Opportunity Commission ("EEOC") (Charge# 450-2019-07008) against

Defendant for race-based discrimination and retaliation. After Plaintiff filed his Charge, the

retaliation began.

         14.     Dave began taking credit for Plaintiffs performance and money saving ideas.

When Plaintiff introduced a procedure to recoup $34,000 in costs via a subrogation process,

Dave reported to Mitzi that the idea and implementation was all his.




Plaintiff's Original Petition                                                                   Page 3
   Case 3:21-cv-02010-N Document 1 Filed 08/25/21                 Page 16 of 34 PageID 16



         15.     After Plaintiff filed his charge of discrimination with the EEOC, Defendant

brought up an expense report from March of 2019. Administration did not question Plaintiff

about expenses until after he had filed his charge of discrimination with the EEOC.

         16.     Plaintiff was also removed from the decision chain after filing his charge of

discrimination. In July, Shannon Joseph was told to take issues to Plaintiff if she could not get

ah old of Michael Maniace. After Plaintiff filed his charge of discrimination, Ms. Joseph was told

to instead take these same issues to Oscar, who had considerably less experience with

automotive supply chains than Plaintiff.

         17.     Plaintiff worked on a deal that would greatly expand Defendant's network.

Plaintiff advised upper-level management, worked closely with other sales representatives, and

reviewed operational procedures. Once Plaintiff managed to close the deal, it was almost

immediately scrapped. Plaintiff was not given a reason why this happened.

         18.     At the beginning of the pandemic, Defendant began furloughing employees.

Plaintiff was furloughed on March 21, 2020. Defendant's CEO publicly stated that the company

was only furloughing nonessential employees. While furlough was intended for nonessential

employees, Plaintiff was the only member in upper level management that was furloughed.

         19.     On July 10, 2020, Plaintiff was terminated.

                                                VII.

                                  CONDITIONS PRECEDENT

        20.      Plaintiff filed Charges of Discrimination with the Equal Employment Opportunity

Commission, and these Charges were dual filed with the Texas Workforce Commission pursuant

to those agencies' work sharing agreement.

        21.      The Charges were filed within 180 days after Plaintiff was terminated.

        22.      More than 180 days have passed since the Charges were filed.


Plaintiff's Original Petition                                                               Page 4
     Case 3:21-cv-02010-N Document 1 Filed 08/25/21                 Page 17 of 34 PageID 17



          23.    Plaintiff has timely exhausted all of his administrative remedies.

                                                VIII.

                                       CAUSES OF ACTION

A.        Cause of Action-Discrimination-TCHRA

          24.    Plaintiff incorporates each of the foregoing paragraphs.

          25.    Defendant discriminated against Plaintiff because of his race.

          26.    Defendant's actions violated section 21.051 of the Texas Labor Code.

B.        Cause of Action-Wrongful Termination-Discrimination-TCHRA

          27.    Plaintiff incorporates each of the foregoing paragraphs.

          28.    Defendant terminated Plaintiffs employment because of his race.

          29.    Defendant's actions violated section 21.051 of the Texas Labor Code.

C.        Cause of Action-Unlawful Retaliation-TCHRA

          30.    Plaintiff incorporates each of the foregoing paragraphs.

          31.    Plaintiff engaged in protected activity as set forth in Texas Labor Code section

21.055.

          32.    In response, Defendant retaliated against Plaintiff and ultimately terminated his

employment.

          33.    Defendant's actions violated section 21.055 of the Texas Labor Code.

                                                 IX.

                                             DAMAGES

          34.    Plaintiff incorporates each of the foregoing paragraphs.

          35.    Defendant's actions violated the TCHRA, which entitles Plaintiff to recover from

Defendant back pay, front pay, compensatory damages, as well as pre-judgment and post-

judgment interest.


Plaintiff's Original Petition                                                              Page 5
   Case 3:21-cv-02010-N Document 1 Filed 08/25/21                  Page 18 of 34 PageID 18



           36.   Because Defendant's actions were done with malice and/or reckless indifference

to Plaintiffs state-protected rights, Plaintiff is entitled to recover from Defendant punitive

damages.

           37.   Plaintiff seeks all damages available to him under the TCHRA.

           38.   Defendant's actions also violated section 451.001 of the Texas Labor Code,

which entitles Plaintiff to recover reasonable damages incurred by Plaintiff because of the

violation.

           39.   Because Defendant's actions were done with actual malice, Plaintiff is entitled to

recover punitive damages from Defendant.

           40.   Plaintiff seeks all damages available to him under the Texas Anti-Retaliation

Statute.

                                                  X.

                                ATTORNEYS' FEES AND COSTS

           41.   Plaintiff incorporates each of the foregoing paragraphs.

           42.   Plaintiff retained the services of undersigned counsel to prosecute his claims.

           43.   Pursuant to Texas Labor Code section 21.259, Plaintiff is entitled to recover a

reasonable attorneys' fee from Defendant, including reasonable expert fees.

                                                 XI.

                           INJUNCTIVE AND DECLARATORY RELIEF

           44.   Plaintiff incorporates each of the foregoing paragraphs.

           45.   Plaintiff requests the Court enter an order providing injunctive and declaratory

relief including, but not limited to:

                 a.       Prohibiting Defendant from engaging in unlawful discrimination;

                 b.       Reinstating Plaintiffs employment with Defendant with backpay;


Plaintiff's Original Petition                                                                  Page 6
   Case 3:21-cv-02010-N Document 1 Filed 08/25/21                      Page 19 of 34 PageID 19



                 c.       Reporting to the Court on the manner of compliance with the terms
                          of a final order issued by this Court;

                 d.       Paying court costs;

                 e.       A declaration that Defendant violated Plaintiffs rights under
                          Chapter 21 of the Texas Labor Code, engaged in unlawful
                          employment discrimination, and considered an illegal factor in
                          terminating Plaintiffs employment; and

                 f.       Any additional equitable relief the Court deems proper.

                                                  XII.

                                 PRESERVATION OF EVIDENCE

        46.      Defendant is hereby given notice that any document or other material, including

electronically stored information that may be evidence or relevant to any issue in this case is to

be preserved in its present form until this litigation is concluded.

                                                 XIII.

                                NOTICE PURSUANT TO RULE 193.7

        47.      Plaintiff provides notice to Defendant pursuant to Rule 193.7 of the Texas Rules

of Civil Procedure that Plaintiff may utilize as evidence during the trial of this lawsuit all

documents exchanged by the parties in written discovery in this case.

                                                 XIV.

                                           JURY DEMAND

        48.      Plaintiff demands a trial by jury.

                                                  xv.
                                                PRAYER

        49.      Plaintiff respectfully requests that Defendant be cited to appear and answer, and

that upon final trial of this matter, the Court enter judgment awarding Plaintiff:

                 A.       Back pay and front pay (including benefits);



Plaintiff's Original Petition                                                                 Page 7
   Case 3:21-cv-02010-N Document 1 Filed 08/25/21                    Page 20 of 34 PageID 20



                 B.       Compensatory damages;

                 C.       Punitive damages;

                 D.       Reasonable attorneys' fees and expert fees;

                 E.       Injunctive and declaratory relief, including but not limited to, an
                          Order:

                          a.     Prohibiting Defendant       from    engagmg       m   unlawful
                                 discrimination;

                          b.     Reinstating Plaintiffs employment with Defendant with
                                 backpay;

                          c.     Reporting to the Court on the manner of compliance with
                                 the terms of a final order issued by this Court;

                          d.     Paying court costs;

                          e.     A declaration that Defendant violated Plaintiffs rights
                                 under Chapter 21 of the Texas Labor Code, engaged in
                                 unlawful employment discrimination, and considered an
                                 illegal factor in terminating Plaintiffs employment; and

                          f.     Any additional equitable relief the Court deems proper;

                 F.       Court costs;

                 G.       Pre-judgment and post-judgment interest at the rate set by law; and

                 H.       All legal or equitable relief this Court deems proper.

                                                 Respectfully submitted,

                                                 Isl Jamie J. Gilmore
                                                 Jamie J. Gilmore
                                                 State Bar No. 24045262
                                                 j gilmore@gal yen. com
                                                 Brittney L. Thompson
                                                 State Bar No. 24104618
                                                 bthompson@galyen.com
                                                 BAILEY & GAL YEN
                                                 2777 N. Stemmons Fwy. Suite 1150
                                                 Dallas, Texas 75207
                                                 Telephone: 214-252-9099
                                                 Facsimile: 214-520-9941
                                                 ATTORNEYS FOR PLAINTIFF



Plaintiff's Original Petition                                                                     Page 8
       Case 3:21-cv-02010-N Document 1 Filed 08/25/21               Page 21 of 34 PageID 21
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Jamie Gilmore on behalf of Jamie Gilmore
Bar No. 24045262
jgilmore@galyen.com
Envelope ID: 55642709
Status as of 7/23/2021 11 :55 AM CST

Associated Case Party: LARRY LONG

Name                  BarNumber   Email                     TimestampSubmitted       Status

Jamie J.Gilmore                   jg ii more@galyen.com     7/23/2021 11 :35:15 AM   SENT

Eli Rodriguez                     elirodriguez@galyen.com   7/23/2021 11 :35:15 AM   SENT

Brittney L.Thompson               bthompson@galyen.com      7/23/2021 11 :35:15 AM   SENT
Case 3:21-cv-02010-N Document 1 Filed 08/25/21   Page 22 of 34 PageID 22




             Exhibit 3
                                 Case 3:21-cv-02010-N Document 1 Filed 08/25/21                             Page 23 of 34 PageID 23

                                                                                                                                               ATTORNEY
                                 THE STATE OF TEXAS                                                                                            CITATION
                                     CITATION                                                                                        PLAINTIFF'S ORIGINAL PETITION
                                   CAUSE NO. CC-21-02978-B                                                                                   CC-21-02978-B
                                 COUNTY COURT AT LAW NO. 2
                                      Dallas County, Texas                                                                          IN THE COUNTY COURT OF DALLAS
                                                                                                                                          County Court at Law No. 2
TO:                                                                                                                                       Dallas County, Texas
        P.A.M. TRANSPORTATION SERVICES, INC.
        SERVE ITS REGISTERED AGENT: OSCAR RAMOS
                                                                                                                                         LARRY LONG, Plaintiff(s)
        2010 LOS SUENOS COURT
        LAREDO, TX 78045
                                                                                                                                                    vs.
      "You have been sued. You may employ an attorney. If you or your Attorney do not file a WRITTEN ANSWER with
                                                                                                                                         P.A.M. TRANSPORTATION
      the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you
                                                                                                                                        SERVICES, INC., Defendant(s)
      were served this citation and PLAINTIFF'S ORIGINAL PETITION, a default judgment may be taken against you. In
      addition to filing a written answer with the clerk, you may be required to make initial disclosures to the other parties of
      this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find     SERVE:
      out more at TexasLawHelp.org." Your answer should be addressed to the clerk of County Court at Law No. 2 of Dallas                P.A.M. TRANSPORTATION
      County, Texas at the Court House of said County, 600 Commerce Street, Suite 101, Dallas, Texas 75202.                                  SERVICES, INC.
                                                                                                                                     SERVE ITS REGISTERED AGENT:
                                                   LARRYLONG                                                                                 OSCAR RAMOS
                                                    Plaintiff(s)                                                                        2010 LOS SUENOS COURT
                                                                                                                                            LAREDO, TX 78045
                                                        vs.
                                                                                                                                              ISSUED THIS
                                 P.A.M. TRANSPORTATION SERVICES, INC.                                                                    23RD DAY OF JULY, 2021
                                              Defendant(s)
                                                                                                                                     JOHN F. WARREN, COUNTY CLERK
      Filed in said Court on the 22nd day of July, 2021, a copy of which accompanies this citation.                                    BY: MOMODOU BAYO, DEPUTY

      WITNESS: JOHN F. WARREN, Clerk of the County Courts of Dallas County, Texas. GIVEN UNDER MY                                           Attorney for Plaintiff
      HAND AND SEAL OF OFFICE, at Dallas, Texas, and issued this 23rd day of July, 2021 A.D.                                                 JAMIE J GILMORE
                                                                                                                                            BAILEY & GALYEN
      JOHN F. WARREN, Dallas County Clerk                                                                                                2777 N. STEMMONS FWY.
                                                                                                                                                 SUITE 1150
                                                                                                                                            DALLAS, TX 75207
                                                                                                                                              214-252-9099


               Momodou Bayo                                                                                                              NO OFFICER'S FEES HAVE BEEN
                                                                                                                                      COLlECTED BY DAU.A5 COUNlY QERJ(
                                     Case 3:21-cv-02010-N Document 1 Filed 08/25/21                    Page 24 of 34 PageID 24


                                                                           OFFICER'S RETURN

CC-21-02978-B County Court at Law No. 2

LARRY LONG vs. P.A.M. TRANSPORTATION SERVICES, INC.

ADDRESS FOR SERVICE:
SERVE ITS REGISTERED AGENT: OSCAR RAMOS
2010 LOS SUENOS COURT
LAREDO, TX 78045

Fees:
Came to hand on the _ _ day of _ _ _ _ _ _, 20_ _ _ , at            o'clock        .m., and executed in _ _ _ _ _ _ County, Texas by delivering to P.A.M.
TRANSPORTATION SERVICES, INC. in person, a true copy of this Citation together with the accompanying copy of the PLAINTIFF'S ORIGINAL PETITION with the
date and service at the following times and places to-wit:

Name                                                      Date/Time                           Place, Course and Distance from Courthouse




And not executed as to the defendant(s), - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

The diligence used in finding said defendant( s) being:


and the cause or failure to execute this process is:


and the information received as to the whereabouts of said defendant(s) being:


                                               Serving Petition and Copy         $_   _   _   _ _ _ _ _ _ _ _ _ _ _ _ __ , Officer

                                               Total      $_ _ __                             _ _ _ _ _ _ _ _ _ _ __ , County, Texas

                                                                                              By: _ _ _ _ _ _ _ __ _ __ , Deputy

                                                                                              _ _ __ _ _ _ _ __ _ _ __ , Affiant
Case 3:21-cv-02010-N Document 1 Filed 08/25/21   Page 25 of 34 PageID 25




             Exhibit 4
                                                                                                                          FILED
                                                                                                             7/30/2021 1 :46 PM
                                                                                                             JOHN F. WARREN
Case 3:21-cv-02010-N Document 1 Filed 08/25/21                        Page 26 of 34 PageID 26                  COUNTY CLERK
                                                                                                              DALLAS COUNTY




                                      AFFIDAVIT OF SERVICE

 State of Texas                              County of Dallas              County Court At Law No. 2 Court

 Case Number: CC-21-02978-B

 Plaintiff:
 LARRY LONG
 vs.
 Defendant:
 P.A.M. TRANSPORTATION SERVICES, INC.                                  )
                                                                      •j



 For:
 JAMIE J GILMORE
 BAILEY & GALYEN
 2777 N. STEMMONS FWY.
 SUITE 1150
 DALLAS, TX 75207

  Received by SPECIAL DELIVERY on the 23rd day of July, 2021 at 2:45 pm to be served on P.A.M.
  TRANSPORTATION SERVICES, INC. SERVE ITS REGISTERED AGENT: OSCAR RAMOS, 2010 LOS
. SUENOS COURT, LAREDO, TX 78045.

 I, Adriana Abigail Brusa. being duly sworn, depose and say that on the 27th day of July, 2021 at 4:48 pm, I: •

 served a REGISTERED AGENT by delivering a true copy of the Citation and Plaintiff's Orlglnal
 Petition with the date and hour of service endorsed thereon by me, to: OSCAR RAMOS as Registered
 Agent at the address of: 13601 MERCURY DR., LAREDO, TX 78045 on behalf of P.A.M.
 TRANSPORTATION SERVICES, INC. SERVE ITS REGISTERED AGENT: OSCAR RAMOS, and
 informed said person of the contents therein, in compliance with state statutes.

 Description of Person Served: Age: 40S, Sex: M, Race/Skin Color: Hispanic. Height: 5'7'.. Weight 150,
 Hair: Grey, Glasses: Y
 Case 3:21-cv-02010-N Document 1 Filed 08/25/21                                                  Page 27 of 34 PageID 27




                         AFFIDAVIT OF SERVICE For CC-21-029.78~8

I amover the age .of eighteen, nota party to nor interested 'in the· outcome ·Of the above numbered suit and
that l am an Authorized Process Server by the Texas Supreme Court I have·personal kn.owledge of the
facts set forth in the foregoing affidavit and declare,that the .statements therein. contained are,true.and
correct.




                                                                          AdrianaA~
                                                                          PSC.;18227 EXR 1/31123

                                                                          SPECIAL DELIVERY
                                                                          Spe~ia1·oe11very .Pr<>cess Department
                                                                          5470 L.,a..J. Freeway, Suite 100
                                                                          Dalla$, TX 75240
                                                                          (214) .86~~273

                                                                          Our .Job SerfafNumber: LRD-2021000546
                                                                          Ref: 20403,1:2

                             Copyright© 1992,2021 Oat abase Services, lnc..- Prowss S&Mlf'.i Toolbox vs., c




         -·-- - -   - - - - -- -- - - - - - - - - -- - - - - - -                                              -
                               Case 3:21-cv-02010-N Document 1 Filed 08/25/21                                 Page 28 of 34 PageID 28                                 Electronically Served
                                                                                                                                                                        7/23/2021 1:14 PM




                                                                                                                                               ATTORNEY
                                 THE STATE OF TEXAS                                                                                            CITATION
                                     CITATION                                                                                       PLAINTIFF'S ORIGINAL PETITION
                                   CAUSE NO. CC-21-02978-B                                                                                   CC-21-02978-B
                                 COUNTY COURT AT LAW NO. 2
                                      Dallas County, Texas                                                                          IN THE COUNTY COURT OF DALLAS
                                                                                                                                          County Court at Law No. 2
TO:                                                                                                                                       Dallas County, Texas
        P.A.M. TRANSPORTATION SERVICES, INC.
        SERVE ITS REGISTERED AGENT: OSCAR RAMOS
                                                                                                                                         LARRY LONG, Plainti/f(s)
        2010 LOS SUENOS COURT
        LAREDO, TX 7804S
                                                                                                                                                     vs.
      "You have been sued. You may employ an attorney. If you or your Attorney do not file a WRITTEN ANSWER with
                                                                                                                                        P.A.M. TRANSPORTATION
      the clerk who issued this citation by 10:00 A.M. on the Monday next following the expiration of twenty days after you
                                                                                                                                       SERVICES, INC., Defendant(s)
      were served this citation and PLAINTIFF'S ORIGINAL PETITION, a default judgment may be taken against you. In
      addition to filing a written answer with the clerk, you may be required to make initial disclosures to the other parties of
      this suit. These disclosures generally must be made no later than 30 days after you file your answer with the clerk. Find     SERVE:
      out more at TexasLawHelp.org." Your answer should be addressed to the clerk of County Court at Law No. 2 of Dallas                P.A.M. TRANSPORTATION
      County, Texas at the Court House of said County, 600 Commerce Street, Suite 101, Dallas, Texas 75202.                                  SERVICES, INC.
                                                                                                                                     SERVE ITS REGISTERED AGENT:
                                                   LARRYLONG                                                                                 OSCARRAMOS
                                                     Plaintiff(s)                                                                       2010 LOS SUENOS COURT
                                                                                                                                            LAREDO, TX 78045
                                                        vs.
                                                                                                                                             ISSUED TIIlS
                                 P.A.M. TRANSPORTATION SERVICES, INC.                                                                   23RD DAY OF JULY, 2021
                                              Defendant(s)
                                                                                                                                     JOHN F. WARREN, COUNTY CLERK
      Filed in said Court on the 22nd day of July, 2021, a copy of which accompanies this citation.                                   BY: MOMODOU BAYO, DEPUTY

      WITNESS: JOHN F. WARREN, Clerk of the County Courts of Dallas County, Texas. GIVEN UNDER MY                                            Attorney for Plaintiff
      HAND AND SEAL OF OFFICE, at Dallas, Texas, and issued this 23rd day of July, 2021 A.D.                                                JAMIE J GILMORE
                                                                                                                                            BAILEY & GALYEN
      JOHN F. WARREN, Dallas County Clerk                                                                                                2777 N. STEMMONS FWY.
                                                                                                                                                 SUITE 1150
                                                                                                                                            DALLAS, TX 75207
                                                                                                                                               214-252-9099


               Momodou Bayo                                                                                                              NO OFFICEl"S FEES HAVE BEEN
                                                                                                                                      COUECTED BY DAUAS roLJNlY Cl.ERK
                                   Case 3:21-cv-02010-N Document 1 Filed 08/25/21                    Page 29 of 34 PageID 29



                                                                           OFFICER'S RETURN

CC-21-02978-B County Court at Law No. 2

LARRY LONG vs. P.A.M. TRANSPORTATION SERVICES, INC.

ADDRESS FOR SERVICE:
SERVE ITS REGISTERED AGENT: OSCAR RAMOS
2010 LOS SUENOS COURT
LAREDO, TX 78045

Fees:
Came to hand on the _ _day of _ _ _ _ _....., 20_ _ __, at _ _o'clock _ _.m., and executed in _ _ _ _ _ County, Texas by delivering to P.A.M.
TRANSPORTATION SERVICES, INC. in person, a true copy of this Citation together with the accompanying copy of the PLAINTIFF'S ORIGINAL PETITION with the
date and service at the following times and places to-wit:

Name                                                   Date/Time                          Place, Course and Distance from Courthouse




And not executed as to the defendant(s), - - - - - - - - - - - - - - - - - - - - - - ~ - - - - - - - - - - - - - - - - - - -

The diligence used in finding said defendant(s) being:


and the cause or failure to execute this process is:


and the information received as to the whereabouts of said defendant(s) being:


                                               Serving Petition and Copy         $_ _ _
                                                                                          --------------- Officer
                                               Total     $                                _ _ _ _ _ _ _ _ _ _ _ _ County, Texas
                                                         ----
                                                                                          By: _ _ _ _ _ _ _ _ _ _ _ _ _ _ Deputy


                                                                                          --------------- Affiant
Case 3:21-cv-02010-N Document 1 Filed 08/25/21   Page 30 of 34 PageID 30




             Exhibit 5
                                                                                                                        FILED
                                                                                                            8/23/2021 8:04 AM
                                                                                                            JOHN F. WARREN
      Case 3:21-cv-02010-N Document 1 Filed 08/25/21                 Page 31 of 34 PageID 31                  COUNTY CLERK
                                                                                                             DALLAS COUNTY




                                    CAUSE NO. CC-21-02978-B

 LARRY LONG                                        §                   IN THE COUNTY COURT
     Plaintiff,                                    §
                                                   §
 v.                                                §                                 ATLAWNO.2
                                                   §
 P.A.M. TRANSPORTATION                             §
 SERVICES, INC.                                    §
       Defendants.                                 §                  DALLASCOUNTY,TEXAS


                              DEFENDANT'S ORIGINAL ANSWER


          Defendant P.A.M. TRANSPORTATION SERVICES, INC. files its Original Answer in response

to Plaintiff's Original Petition. Defendant pleads the following:

                                                I.
                                          GENERAL DENIAL

          1.     Defendant generally denies each and every allegation, claim, and cause of action

pled against it by Plaintiff and any other party. Defendant demands strict proof of each allegation,

claim, and cause of action.

                                                II.
                                       AFFIRMATIVE DEFENSES

          2.    Failure to exhaust administrative remedies. Plaintiff failed to exhaust

administrative remedies to the extent Plaintiff did not timely file under the right to sue letters issued

by the EEOC and/or did not obtain right to sue letters from the Texas Workforce Commission for

each of his causes of actions under the Texas Labor Code.

          3.    Statute of limitations. Plaintiffs claims are time-barred to the extent that any of

the alleged discrimination or retaliation occurred more than 180 days prior to Plaintiffs filing of

respective charges with the Equal Employment Opportunity Commission and/ or the Texas

Workforce Commission.


DEFENDANT'S ORIGINAL ANSWER                                                                      PAGEl
7754343
   Case 3:21-cv-02010-N Document 1 Filed 08/25/21                    Page 32 of 34 PageID 32



          4.   Statutory cap on damages. Damages in this action are limited pursuant to§ 21.2585

or any other applicable section of the Texas Labor Code.

          5.   Failure to mitigate. Plaintiffs claimed damages are further limited to the extent

Plaintiff failed to mitigate his damages arising from the alleged discrimination and retaliation.

          6.   Reasonable factor for termination. Plaintiff was not terminated based on race.

Plaintiff was terminated pursuant to a reduction brought on by COVID-19, which is a legitimate

non-discriminatory business reason.

                                                III.
                                         RULE 193.7 NOTICE

          2.    Pursuant to Rule 193.7 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant

hereby gives actual notice to Plaintiff that any and all documents produced by Plaintiff may be

used against Plaintiff at any pretrial proceeding or at the trial of this matter without the necessity

of authenticating the documents.

                                                 IV.
                                            JURY DEMAND

          3.    In accordance with Rule 216 of the TEXAS RULES OF CIVIL PROCEDURE, Defendant

demands a trial by jury and tenders payment for same.

                                                 V.
                                               PRAYER

          WHEREFORE, PREMISE CONSIDERED, Defendant P.A.M. Transportation Services,

Inc. prays that Plaintiff take nothing by this suit, and for such other and further relief, both general

and special, at law and in equity, to which Defendant may show itself justly entitled.




DEFENDANT'S ORIGINAL ANSWER                                                                     PAGE2
7754343
   Case 3:21-cv-02010-N Document 1 Filed 08/25/21                   Page 33 of 34 PageID 33



                                              Respectfully submitted,

                                              MAYERLLP
                                              750 N. Saint Paul Street, Suite 700
                                              Dallas, Texas 75201
                                              T: 214-379-6900 / F: 214-379-6939

                                              By:       Isl Robert L. Rickman
                                                        Robert L. Rickman
                                                        rrickman@mayerllp.com
                                                        State Bar No. 24013400
                                                        Mavish Bana
                                                        mbana@mayerllp.com
                                                        State Bar No. 24096653

                                              COUNSEL FOR DEFENDANT PAM
                                              TRANSPORTATION SERVICES, INC.




                                 CERTIFICATE OF SERVICE

       This is to certify that on August 23, 2021, a true and correct copy of the foregoing has been
forwarded to all counsel of record, as follows:

              Jamie J. Gilmore
          Brittney L. Thompson                      •    E-MAIL

             BAILEY & GALYEN                        •   HAND DELIVERY
    2777 N. Stemmons Fwy. Suite 1150                •   FACSIMILE
            Dallas, Texas 75207                     •   OVERNIGHT MAIL
          j gilmore@gal yen. com                    •   REGULAR, FIRST-CLASS MAIL
         State Bar No. 24045262
         bthompson@galyen.com
                                                    •   E-SERVE (E-SERVICE ONLY)
                                                    ~   E-FILE (E-FILE AND SERVICE)
         State Bar No. 24104618
                                                    •   CERTIFIED MAIL/RETURN RECEIPT REQUESTED
            Counsel for Plaintiff




                                                        Robert L. Rickman




DEFENDANT'S ORIGINAL ANSWER                                                                  PAGE3
7754343
       Case 3:21-cv-02010-N Document 1 Filed 08/25/21                  Page 34 of 34 PageID 34
                         Automated Certificate of eService
This automated certificate of service was created by the efiling system.
The filer served this document via email generated by the efiling system
on the date and to the persons listed below. The rules governing
certificates of service have not changed. Filers must still provide a
certificate of service that complies with all applicable rules.

Susan Cotten on behalf of Robert Lawrence Rickman
Bar No. 24013400
rcotten@mayerllp.com
Envelope ID: 56535940
Status as of 8/23/2021 3:58 PM CST

Associated Case Party: LARRY LONG

Name                   BarNumber    Email                      TimestampSubmitted      Status

Jamie J.Gilmore                     jg ii more@galyen.com      8/23/2021 8:04:43 AM    SENT

Brittney L.Thompson                 bthompson@galyen.com       8/23/2021 8:04:43 AM    SENT

Eli Rodriguez                       elirodriguez@galyen.com    8/23/2021 8:04:43 AM    SENT



Case Contacts

Name                  BarNumber    Email                      Timestam pSu bmitted    Status

JAMIE JGILMORE                     elirodriguez@galyen.com    8/23/2021 8:04:43 AM    SENT

Misty Riggins                      mriggins@mayerllp.com      8/23/2021 8:04:43 AM    SENT



Associated Case Party: P.A.M. TRANSPORTATION SERVICES, INC.

Name              BarNumber   Email                     TimestampSubmitted      Status

Rob L.Rickman                 rrickman@mayerllp.com     8/23/2021 8:04:43 AM    SENT

Mavish Bana                   mbana@mayerllp.com        8/23/2021 8:04:43 AM    SENT
